EXHIBIT 10.1

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of September 10, 2013, is entered into by and among
PCM, INC., a Delaware corporation formerly known as PC Mall, Inc. (“PCM”), PCM
SALES, INC., a California corporation formerly known as PC Mall Sales, Inc.
(“PCM Sales”), PCM LOGISTICS, LLC, a Delaware limited liability company formerly
known as AF Services, LLC (“PCM Logistics”), PCMG, INC., a Delaware corporation
formerly known as PC Mall Gov, Inc. (“PCMG”), M2 MARKETPLACE, INC., a Delaware
corporation formerly known as Onsale, Inc. (“M2”), ABREON, INC., a Delaware
corporation formerly known as AV Acquisition, Inc. (“Abreon”), MALL ACQUISITION
SUB 4 INC., a Delaware corporation (“Acquisition 4”), MALL ACQUISITION SUB 5
INC., a Delaware corporation (“Acquisition 5”), PCM BPO, LLC, a Delaware limited
liability company formerly known as OSRP, LLC (“PCM BPO”), and ONSALE
HOLDINGS, INC., an Illinois corporation (“Holdings”), jointly and severally as
co-borrowers (each a “Borrower” and collectively “Borrowers”), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as administrative
and collateral agent for the Lenders (in such capacity, “Agent”) and the Lenders
signatory hereto.

 

RECITALS

 

A.                                    Borrowers, Agent and the several financial
institutions from time to time party to thereto as lenders (“Lenders”) have
previously entered into that certain Third Amended and Restated Loan and
Security Agreement dated as of March 22, 2013 (as amended, modified,
supplemented, extended or restated from time to time, the “Loan Agreement”),
pursuant to which Agent and Lenders have made certain loans and financial
accommodations available to Borrowers.  Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

 

B.                                    Borrowers have provided the Agent with
notice under Section 2.5 of the Loan Agreement to increase the Maximum Credit by
an amount equal to $10,000,000.  Borrowers have requested that Agent and the
Lenders amend the Loan Agreement to accommodate the increase and make other
amendments, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.

 

C.                                    Borrowers are entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Agent’s or any Lender’s rights or remedies as set forth in the
Loan Agreement are being waived or modified by the terms of this Amendment.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Amendments to Loan Agreement.

 

(a)                                 Section 9.8 of the Loan Agreement is hereby
amended by: (1) deleting the “and” at the end of clause (g) thereof;
(2) replacing the “.” at the end of clause (h) thereof with “and”; and
(3) inserting the following as new clause (i) after clause (h) thereof:

 

“(i)                               liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under Section 9.9
hereof.”

 

(b)                                 Section 9.9 of the Loan Agreement is hereby
amended by: (1) deleting the “and” at the end of clause (i) thereof;
(2) replacing the “.” at the end of clause (j) thereof with “and”; and
(3) inserting the following as new clause (k) after clause (j) thereof:

 

“(k)                           indebtedness owed to any Person providing
property, casualty, liability, or other insurance to any Borrower, so long as
the amount of such indebtedness is not in excess of the amount of the unpaid
cost of (including all finance charges owed to any such Person), and shall be
incurred only to defer the cost of, such insurance for the years in which such
indebtedness is incurred and such indebtedness is outstanding only during such
years.”

 

2.                                      Increase in Maximum Credit.  Effective
on the date hereof, the Maximum Credit shall be increased from $190,000,000 to
$200,000,000 in accordance with Section 2.5 of the Loan Agreement.  The Increase
Effective Date for such increase shall be the date hereof.  Effective on the
date hereof, each party hereto acknowledges and agrees that the amount of each
Lender’s Revolving Loan Commitment and Term Loan Commitment as reflected below
such Lender’s signature on the signature pages to the Loan Agreement shall be
deemed amended and replaced with the amounts set forth below such Lender’s
signature on the signature pages hereto.  Each party hereto waives compliance
with the 10 Business Day requirement applicable to the Increase Effective Date
contained in the last sentence of Section 2.5(a) of the Loan Agreement.

 

3.                                      Conditions Precedent to Effectiveness of
this Amendment.  This Amendment shall not become effective until all of the
following conditions precedent shall have been satisfied in the sole discretion
of Agent or waived by Agent:

 

(a)                                 Agent shall have received this Amendment
fully executed in a sufficient number of counterparts for distribution to all
parties.

 

(b)                                 Agent shall have received all other
documents and legal matters in connection with the transactions contemplated by
this Amendment and such documents shall have been delivered or executed or
recorded and shall be in form and substance satisfactory to Agent.

 

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  Each
Borrower represents and warrants as follows:

 

(a)                                 Authority.  Each Borrower has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Financing Agreements (as amended
or modified hereby) to which it is a party.  The execution, delivery and
performance by each Borrower of this Amendment have been duly approved by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restriction binding on
any Borrower.  No other corporate proceedings are necessary to consummate such
transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by each Borrower.  This Amendment and each Financing
Agreement (as amended or modified hereby) is the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms, and is in full force and effect.

 

(c)                                  Representations and Warranties.  The
representations and warranties contained in each Financing Agreement (other than
any such representations or warranties that, by their terms, are specifically
made as of a date other than the date hereof) are true and correct on and as of
the date hereof as though made on and as of the date hereof.

 

(d)                                 Due Execution.  The execution, delivery and
performance of this Amendment are within the power of each Borrower, have been
duly authorized by all necessary corporate or company action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restrictions binding on such Borrower.

 

(e)                                  No Default.  No event has occurred and is
continuing that constitutes a Default or Event of Default.

 

5.                                      Choice of Law.  The validity of this
Amendment, the construction, interpretation, and enforcement hereof, and the
rights of the parties hereto with respect to all matters arising hereunder or
related hereto shall be determined under, governed by, and construed in
accordance with the laws of the State of California.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telefacsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

7.                                      Reference to and Effect on the Financing
Agreements.

 

(a)                                 Upon and after the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Loan Agreement,
and each reference in the other Financing Agreements to “the Loan Agreement”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified and amended hereby.

 

--------------------------------------------------------------------------------


 

(b)                                 Except as specifically set forth in this
Amendment, the Loan Agreement and all other Financing Agreements, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed and shall constitute the legal, valid, binding and enforceable
obligations of Borrowers to Agent and Lenders without defense, offset, claim or
contribution.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
Agent or any Lender under any of the Financing Agreements, nor constitute a
waiver of any provision of any of the Financing Agreements.

 

8.                                      Ratification.  Each Borrower hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Loan Agreement and the Pledge Agreement, as amended hereby, and the other
Financing Agreements effective as of the date hereof.

 

9.                                      Estoppel.  To induce Agent and Lenders
to enter into this Amendment and to induce Agent and Lenders to continue to make
advances to Borrowers under the Loan Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default.

 

10.                               Integration.  This Amendment, together with
the other Financing Agreements, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

11.                               Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

12.                               Submission of Amendment.  The submission of
this Amendment to the parties or their agents or attorneys for review or
signature does not constitute a commitment by Agent or any Lender to waive any
of their respective rights and remedies under the Financing Agreements, and this
Amendment shall have no binding force or effect until all of the conditions to
the effectiveness of this Amendment have been satisfied as set forth herein.

 

[Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

BORROWERS:

 

 

 

PCM, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

CFO

 

 

 

PCM SALES, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/Joseph B. Hayek

 

Name:

Joseph B. Hayek

 

Title:

President

 

 

 

PCM LOGISTICS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/Simon Abuyounes

 

Name:

Simon Abuyounes

 

Title:

President

 

 

 

PCMG, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Alan Bechara

 

Name:

Alan Bechara

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

M2 MARKETPLACE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Dan DeVries

 

Name:

Dan DeVries

 

Title:

President

 

 

 

ABREON, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Stacy Tipton

 

Name:

Stacy Tipton

 

Title:

Director of Corporate Services

 

 

 

MALL ACQUISITION SUB 4 INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

President

 

 

 

MALL ACQUISITION SUB 5 INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

PCM BPO, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/Simon Abuyounes

 

Name:

Simon Abuyounes

 

Title:

President

 

 

 

ONSALE HOLDINGS, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/Sam Khulusi

 

Name:

Sam Khulusi

 

Title:

President

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/Dennis King

 

Name:

Dennis King

 

Title:

Vice President

 

 

 

 

 

Revolving Loan Commitment: $80,000,000

 

 

 

Term Loan Commitment: An amount equal to 80/200 of $4,340,000

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Matt R. Van Steenhuyse

 

Name:

Matt R. Van Steenhuyse

 

Title:

SVP

 

 

 

 

 

Revolving Loan Commitment: $50,000,000

 

 

 

Term Loan Commitment: An amount equal to 50/200 of $4,340,000

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin J. Gimber

 

Name:

Kevin J. Gimber

 

Title:

Assistant Vice President

 

 

 

 

 

Revolving Loan Commitment: $40,000,000

 

 

 

Term Loan Commitment: An amount equal to 40/200 of $4,340,000

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Annaliese Fisher

 

Name:

Annaliese Fisher

 

Title:

Authorized Officer

 

 

 

 

 

Revolving Loan Commitment: $30,000,000

 

 

 

Term Loan Commitment: An amount equal to 30/200 of $4,340,000

 

--------------------------------------------------------------------------------

 